ON MOTION
SCHALL, Circuit Judge.

ORDER

The parties jointly move to vacate the final decisions of the Merit Systems Protection Board in consolidated petitions SF3443020159-X-1 and SF3443020159-C-2, and remand to the Board for further proceedings.
Larry M. Dow filed two petitions to enforce a final board order finding that the General Services Administration (GSA) violated Dow’s veteran’s preference rights under the Veterans Employment Opportu*3nity Act of 1998 (VEOA) in failing to hire him, and ordering GSA to reconstruct the hiring process in question. The Board denied both petitions. During this time, GSA tentatively offered Dow a position as a human resource specialist.
The parties request that this court vacate the Board’s decisions on review and remand these consolidated appeals so that the Board may consider whether GSA’s offer of a human resource specialist position to Dow constitutes a sufficient remedy for the initial VEOA violation.
Upon consideration thereof,
IT IS ORDERED THAT:
(1) The motion is granted. The Board’s decisions are vacated and the case is remanded for further proceedings consistent with this order.
(2) Each side shall bear its own costs.